             Case 2:19-cr-00010-RSM Document 46 Filed 05/03/19 Page 1 of 3



 1                                                          Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                     UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON
 8
                                   AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                       NO. CR19-0010RSM
11
                           Plaintiff,
                                                      CORPORATE DISCLOSURE
12
                      v.                              STATEMENT REGARDING VICTIM
13
      HUAWEI DEVICE CO., LTD., and
14    HUAWEI DEVICE USA, INC.,
15
                           Defendants.
16
17
18         The United States of America, by and through, Tessa M. Gorman, First Assistant

19 United States Attorney for the Western District of Washington (Acting Under Authority
20 Conferred by 28 U.S.C. § 515), and Todd Greenberg, Thomas Woods, and Siddharth
21 Velamoor, Assistant United States Attorneys for said District, hereby file the following
22 statement pursuant to Federal Rule of Criminal Procedure 12.4(a)(2). This case involves
23 an organization victim, i.e., T-Mobile. On May 2, 2019, T-Mobile advised the
24 government of the following:
25         T-Mobile USA, Inc., a Delaware corporation, is a wholly-owned subsidiary
           of T-Mobile US, Inc., a Delaware corporation. T-Mobile US, Inc.
26         (NASDAQ: TMUS) is a publicly-traded company listed on the NASDAQ
27         Global Select Market of NASDAQ Stock Market LLC (“NASDAQ”).
           Deutsche Telekom Holding B.V., a limited liability company (besloten
28         vennootschap met beperkte aansprakelijkheidraies) organized and existing
     CORPORATE DISCLOSURE STATEMENT/                                  UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     HUAWEI DEVICE CO. et al. - 1
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
           Case 2:19-cr-00010-RSM Document 46 Filed 05/03/19 Page 2 of 3



 1        under the laws of the Netherlands (“DT B.V.”), owns more than 10% of the
          shares of T-Mobile US, Inc. DT B.V. is a direct wholly-owned subsidiary
 2
          of T-Mobile Global Holding GmbH, a Gesellschaft mit beschränkter
 3        Haftung organized and existing under the laws of the Federal Republic of
          Germany (“Holding”). Holding, is in turn a direct wholly-owned
 4
          subsidiary of T-Mobile Global Zwischenholding GmbH, a Gesellschaft mit
 5        beschränkter Haftung organized and existing under the laws of the Federal
          Republic of Germany (“Global”). Global is a direct wholly-owned
 6
          subsidiary of Deutsche Telekom AG, an Aktiengesellschaft organized and
 7        existing under the laws of the Federal Republic of Germany (“Deutsche
          Telekom”). The principal trading market for Deutsche Telekom’s ordinary
 8
          shares is the trading platform “Xetra” of Deutsche Börse AG. Deutsche
 9        Telekom’s ordinary shares also trade on the Frankfurt, Berlin, Düsseldorf,
          Hamburg, Hannover, München and Stuttgart stock exchanges in Germany.
10
          Deutsche Telekom’s American Depositary Shares (“ADSs”), each
11        representing one ordinary share, trade on the OTC market’s highest tier,
          OTCQX International Premier (ticker symbol: “DTEGY”).
12
13 DATED this 3rd day of May, 2019.
14                                                Respectfully submitted,
15
                                                  TESSA M. GORMAN
16                                                First Assistant United States Attorney
17                                                (Acting Under Authority Conferred by
                                                  28 U.S.C. § 515)
18
19
                                                  s/ Todd Greenberg
20                                                TODD GREENBERG
21                                                THOMAS WOODS
                                                  SIDDHARTH VELAMOOR
22                                                Assistant United States Attorneys
23                                                700 Stewart Street, Suite 5220
                                                  Seattle, WA 98101-1271
24
25
26
27
28
     CORPORATE DISCLOSURE STATEMENT/                                 UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     HUAWEI DEVICE CO. et al. - 2
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
            Case 2:19-cr-00010-RSM Document 46 Filed 05/03/19 Page 3 of 3



1                               CERTIFICATE OF SERVICE
2         I hereby certify that on May 3, 2019 I electronically filed the foregoing with the
3 Clerk of the Court using the CM/ECF system which will send notification of such filing
4 to the attorney(s) of record for the defendant(s).
5
6                                                      s/Jenny Fingles
                                                       JENNY FINGLES
7
                                                       Legal Assistant
8                                                      United States Attorney’s Office
                                                       700 Stewart, Suite 5220
9
                                                       Seattle, Washington 98101-1271
10                                                     Phone: 206-553-7970
                                                       E-mail: jenny.fingles@usdoj.gov
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     CORPORATE DISCLOSURE STATEMENT/                                     UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     HUAWEI DEVICE CO. et al. - 3
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
